DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a Divisional Application from 15/503,293 which has been previously allowed and US 10590749 has issued thereon.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10590331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Schuchardt on January 21, 2021.

Cancel claims 5-6 and 13-14.
Allowable Subject Matter
Claims 1-4, 7-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: It is known that steam and foam aid in controlling mobility of hydrocarbon production in subterranean wells and the addition of steam, forming foam, maintain foam, etc. and the point of addition of same aid in the efficient, economical and stable production of various petroleum/hydrocarbon products from subterranean wells. See:  Laboratory Evaluation of Foaming Agents for High Temperature Applications II Measurements of Thermal Stability and Foam Mobility in Porous Media and Improving Steam Assisted Gravity Drainage Using Mobility Control Foams: Foam Assisted SAGD; and A Technical Economical Evaluation of Steam Foam Injection Based on Critical Analysis of Field Applications.  Additional prior art has been considered such as DeFrancesco (US 2009/0192478), Brown et al (US 2014/0216739) and Wellington et al (US 2009/0260808).  While the prior art teaches the SAGD process using a foaming agent and additives such as a solution with a sulfonate and then adds team to the formation the prior art does not add the foaming agent from a secondary well or with the steam or from the stringer as a foam with surfactant or with the aid of a packer or intelligent composition or with a foam followed by steam in an first and second well system, or via natural gas cap or as a formed foam.  The instant claims require the addition of specific surfactant species at specific point in the steam assisted gravity drainage process with a specific well arrangement of specific apparatus (i.e. packer, natural gas cap) . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant prior art is cited on the PTO 892 accompanying this office action and has been considered in ascertaining allowability of subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAMELA H WEISS/ Primary Examiner, Art Unit 1796